Citation Nr: 1630452	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  10-36 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for dysthymic disorder with posttraumatic stress disorder (PTSD) features.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2015, the Board granted a 70 percent disability evaluation for service-connected mental disorder and remanded for additional development the claims for entitlement to an evaluation in excess of 70 percent for psychiatric disorder and TDIU.  The requested development has been completed and the appeal has been returned to the Board.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The Veteran's representative has raised a claim for service connection for PTSD in his April 2016 Informal Hearing Presentation.  This matter is REFERRED to the Agency of Original Jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected mental disorder is not manifested by symptoms that more nearly reflect total occupational and social impairment.

2.  The Veteran's service-connected disabilities do not preclude him from performing the physical and/or mental acts required to obtain or retain substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for dysthymic disorder with PTSD features are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9433 (2015).

2.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter dated in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  An inquiry to the Social Security Administration (SSA) yielded a response indicating that SSA had no medical records for the Veteran.  All records obtained have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports describe the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1.

All mental disorders, Diagnostic Codes 9201 through 9440, are evaluated pursuant to the rating schedule set out at 38 C.F.R. § 4.130.  The Veteran's mental disorder was assigned Diagnostic Code 9433.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent for dysthymic disorder with PTSD features.  The evidence does not more nearly reflect total occupational and social impairment due to symptoms associated with service-connected mental disorder.  38 C.F.R. §§ 4.3, 4.7 (2015).  But rather, the lay and the medical evidence of record more nearly approximate the frequency, severity, and duration of symptoms contemplated by the assigned 70 percent disability evaluation.

The Veteran is competent to report his symptoms.  Layno, supra.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  The lay and medical evidence are probative in this case and, although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned.

The Board acknowledges that the Veteran experiences symptoms of depression and sadness, which are noted in some of the VA treatment records dated since 2009 and in his sister's September 2009 lay statement.  However, neither the lay nor the medical evidence shows that he is a persistent danger to himself or others, and there is no indication that his depressive or other symptoms cause intermittent inability to perform the activities of daily living.

While the Veteran has had suicidal thoughts during this appeal, the evidence shows that this symptom was not persistent, or even continuing to exist over a long period.  In this regard, report of VA mental disorders examination dated in August 2010 described the frequency as "occasional," VA follow-up appointments every 3 months between March 2011 and March 2015 show no suicidal thoughts, and report of VA examination dated in June 2012 showed that the Veteran was no a persistent danger to himself.  Additionally, the Board finds that the Veteran's suicidal thought are not more closely resembling the criteria for a higher evaluation as the evidence of record shows he has had no plan, intent, or attempted self-harm during the appeal period.

The Veteran's does not have deficits in personal hygiene and in attending to the activities of daily living that more nearly approximate the criteria for a 100 percent evaluation.  Although a September 2009 statement from the Veteran daughter indicated that he had poor personal hygiene, report of VA examination dated in August 2010 reflects that the Veteran was capable of minimal personal hygiene.  Report of VA examination dated in 2015 reflects fair grooming and hygiene.  Neither the lay nor the medical evidence reflects that the Veteran is incapable of "minimal personal hygiene" or unable to attend to the activities of daily living.  The record shows that the Veteran lives alone, shops, engages in work-pursuits (embroidery business), and attends medical appointments.  The Veteran reported at his June 2009 VA examination that he ran an embroidery business (although performed poorly) and he had recently opened an eBay store, noting that he spent 6-8 hours a day at his business.  At this time, the Veteran further reported 8 hours of sleep, waking to make breakfast, and spending most the day at his shop in addition to watching over his landlord's horses at the farmhouse he rented.

The evidence does not more nearly show total social impairment.  The Veteran's reported a tendency to isolate himself at his VA examination in June 2009.  However, at this time, he further reported some friends and consistent contact with people.  Report of VA examination dated in August 2010 shows that, while the Veteran had few friends, he was not totally isolated and he gets along with some family members, but not others-which the Board finds is not particular unusual in the family setting.  More recent treatment show that the Veteran cared for his grandchildren.

VA treatment notes dated in 2013 show that the Veteran had no depression or mood changes in August 2013.  VA treatment notes dated in 2014 show that the Veteran denied feeling down or hopeless; and that he denied depressive symptoms.  VA treatment notes dated in 2015 show that the Veteran continued with his embroidery business and cared for his grandchildren.  A March 2015 treatment note shows that the Veteran reported enjoyment of his 10 month old grandchild.  June 2015 diagnostic testing indicated findings consistent with "mild depression" and "low anxiety."

With regard to anxiety symptoms, the Board observes that the Veteran does not experience severe anxiety or panic attacks.  Reports of VA examination dated in 2010 and 2015 reflect no panic attacks.  His symptoms have not precluded his ability to attend to his struggling embroidery business, care for his grandchildren, watch over his landlord's horses, or attend to his shopping and medical appointments.

Symptoms noted on VA examination in June 2009 and in lay statements dated in September 2009 form the Veteran's daughter and sister included concentration difficulty, irritability or anger, hypervigilance, and exaggerated startle response.  The Veteran's daughter further described the Veteran as withdrawn, nervous, agitated, and suspicious.  Also, mild immediate memory impairment was noted on VA examination in August 2010.  The Board has considered these symptoms.
However, these symptoms, individually or collectively, are not so severe, frequent, or prolonged as to cause total occupational and social impairment.  Again, as stated above, the symptoms have not precluded the Veteran's ability to attend to his embroidery business, care for his grandchildren, watch over his landlord's horses, or attend to his shopping and medical appointments.

The Board has fully considered the Veteran statements.  Most recently, he reported in July 2015 that he had difficulty completing his jobs or tasks as he puts off things or forgets; he noted difficulty interacting with some types of people and feels the need to avoid crowds; and he noted that he becomes "nervous and short of breath" when shopping causing him to make additional trips.  However, the symptoms are not so severe, frequent, or prolonged as to more nearly reflect the criteria for the 100 percent disability evaluation.  VA treatment records dated in 2014 and 2015 show that he is followed for medication reconciliation, and had not sought individual therapy or treatment in recent years.  Moreover, report of VA examination dated in 2015 described the Veteran's as having "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The examiner noted that the Veteran was treated with Venlafaxine through the VA outpatient clinic services and had had sporadic past contact with a VA therapist.  Symptoms included depressed mood and disturbances of motivation and mood.  Other symptoms included negative view of future, self; reduced appetite; problems concentrating; and lower libido.  The examiner noted that the Veteran appeared about older than his chronological age, but had fair grooming and hygiene.  There was no impairment of psychomotor activity, manner, or speech (rate and rhythm).  His mood was described as "mellow." His affect was euthymic.  The thought processes were normal.  The thought content was positive for intrusive recollections.  The veteran described his daily activities, which "suggested reduced interactions outside of his family, but activities within a range of normalcy."  The examiner noted that psychological testing showed mild symptoms of depression and no anxiety, which was congruent with his clinical impression.

In sum, the Veteran's symptoms have not caused impaired motivation to operate a business, pursue companionship (per treatment records), and care for grandchildren.  The trust embodied in the Veteran by his daughter(s) to care for the grandchildren suggests that his mental impairment is not so severe, frequent, or prolonged that he would be an unsuitable caregiver.  The 100 percent schedular evaluation contemplates a level of disability so severe, frequent, and prolonged that the individual would have enormous difficulty caring for himself, and certainly would not have the capacity to care for young children as in this case.

The Board has considered the GAF scores of record.  In 2009, the GAF was as low as 50.  However, the GAF has consistently been 60 to or more since 2010 and 65 in VA treatment records dated since 2013.  The GAF scores suggest that the Veteran's symptoms are not productive of total occupational and social impairment.  The recent GAF scores for 65 are consistent with the recent clinical findings that show no suicidal ideation and diagnostic findings for only mild depressive symptoms.

The Board acknowledges that report of VA examination dated in 2015 showed a diagnosis for unspecified depressive disorder with some dysthymic patterns-a changed psychiatric diagnosis for the Veteran.  However, the Board has considered all the symptoms of mental disorder regardless of how those symptoms have been diagnosed or labeled.

On balance, the weight of the evidence is against the claim.  Accordingly, the claim is denied.  As the Veteran's mental disorder did not meet the criteria for a higher evaluation than assigned at any point during this appeal, the assignment of different ratings, or a "staged" rating, is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the rating formula for mental disorders, which includes all symptoms causing occupational and social impairment.  Therefore, referral for extra-schedular consideration is not warranted.

III.  TDIU

The Veteran seeks TDIU.  He reported in July 2015 that he "Cannot keep my mind set to get jobs done, keep putting off then forget I have work [un]til last min[ute] and have to work all night to get it done."  He further reported that he had a difficult time dealing with some people and crowds.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The veteran is not required to show 100% unemployability; the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet .App. 361, 363 (1993) (emphasis in original).  However, the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App.1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

In this case, while the Veteran meets the numerical requirements for TDIU, the evidence shows that he is not precluded from obtaining or retaining substantially gainful employment due to service connected disability.  The Veteran is service connected for dysthymic disorder with PTSD features (70%), bilateral hearing loss (20%), and tinnitus (10%).  The combined disability evaluation is 80 percent.
The record shows that the Veteran has a high school education and no special educational training or skills.  The Veteran indicated at his June 2009 VA examination that he had an embroidery business, had recently opened an eBay store, and that he spent 6-8 hours a day at his shop.  An August 2012 VA treatment note reflects that he Veteran was retired from industrial maintenance.  A March 2015 treatment note shows that the Veteran was a retired machinist-retired due to back pain-and that he spent time with an embroidery business and caring for his grandchildren.

The Veteran's mental disorder does not render him unable to secure and maintain substantially gainful employment."  Neither the lay nor the medical evidence shows that he is unable to perform the mental or physical acts required for obtaining or retaining substantially gainful employment.  In this regard, the Board observes that report of VA mental disorders examination dated in June 2015 show occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner did not finding total occupational impairment.  By history, the Veteran was retired from a job of 40 years in industrial maintenance, and he "suggested that he was generally successful in his work activities and was a good problem solver with mechanical issues."  It was noted that "More recently he has tried to run his own embroidery business but this is for the most part inactive."  The examiner indicated that the Veteran had chronic low back problems with pain that could possible create challenges to employment, and that the Veteran's mood disorder and social interactions "would have relevance for possible vocational limitations."  The examiner explained that the Veteran's mood disorder would interfere with jobs involving social or collegial contact, but that the Veteran's capacity for work was good when considering only the Veteran's service-connected depressive disorder.

Report of VA audiological examination dated in June 2015 shows that the Veteran's hearing disorders, hearing loss and tinnitus, do not affect his reliability, productivity, or ability to concentrate.  The Veteran reported that he was able to verbally communicate with his co-workers although with difficultly when there is background noise and/or without use of amplification.  The Veteran denied any interference with concentration on work due to tinnitus.  Word recognitions scores were excellent to good, and the Veteran was able to follow conversational speech without difficulty in a quiet environment without amplification.  The examiner indicated that the hearing disorders did not preclude employability.

The Board has reviewed the VA treatment records in the claims file, but these are silent in regard to the functional impact of the Veteran's service-connected hearing disorders on his ability to perform the mental and physical acts required for employment.  The Veteran has not indicated any interference with his ability to perform the mental or physical acts needed for work due to service-connected hearing disorders.

By contrast, the medical record includes considerable evidence of interference with employability due to nonservice-connected disorders.  A March 2012 VA treatment record notes that the Veteran's psychiatric and medical conditions significantly impinge on his everyday level of functioning and render him unemployable for any gainful fulltime competitive employment.  Because the opinion was not limited to only service-connected disabilities, and does not explain or discuss the symptoms that interfere with the mental or physical acts required for work, the Board finds that the opinion has diminished probative value.

In this case, neither the lay nor the medical evidence suggests that the Veteran in unable to perform the mental and/or physical acts of employment due to service-connected disability.  Therefore, the claim is denied.  There is no doubt to resolve.  Gilbert, supra.


ORDER

An evaluation in excess of 70 percent for dysthymic disorder with PTSD features is denied.

Entitlement to TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


